Exhibit 10.9
AMENDED AND RESTATED
FORBEARANCE AGREEMENT
This Amended and Restated Forbearance Agreement (this “Agreement”) is dated as
of November 16, 2009 by and among National Consumer Cooperative Bank, D/B/A
National Cooperative Bank (“Borrower”), SunTrust Bank, as administrative agent
(in such capacity, “Administrative Agent”), and the Banks (as defined below)
signatory hereto.
WITNESSETH:
WHEREAS, pursuant to that certain Credit Agreement, dated as of May 1, 2006 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrower, Administrative Agent, PNC Bank,
National Association and Wachovia Bank, National Association, as co-syndication
agents (“Syndication Agents”), Calyon New York Branch and Union Bank of
California, N.A., as co-documentation agents (“Documentation Agents”), SunTrust
Capital Markets, Inc., as lead arranger and book manager (“Arranger”;
Administrative Agent, Syndication Agents, Documentation Agents and Arranger are
each an “Agent” and are, collectively, the “Agents”), and the lenders party
thereto from time to time (collectively, “Banks”), Banks have made certain loans
and financial accommodations to Borrower;
WHEREAS, Borrower, Administrative Agent and the Banks signatory thereto are
party to that certain Forbearance Agreement dated August 14, 2009 (as amended
from time to time, the “Existing Forbearance Agreement”);
WHEREAS, the parties to the Existing Forbearance Agreement desire to amend and
restate the Existing Forbearance Agreement in its entirety as provided herein;
WHEREAS, Borrower has notified Administrative Agent that certain Defaults and
Events of Default have occurred and are continuing under the Credit Agreement as
a result of (a) Borrower’s failure to maintain (i) the ratio of Consolidated
Earnings Available for Fixed Charge to Consolidated Fixed Charges as required
under Section 6.9(b) of the Credit Agreement for the period ended June 30, 2009,
(ii) the ratio of Consolidated Debt to Consolidated Adjusted Net Worth as
required under Section 6.9(c) of the Credit Agreement for the period ended
June 30, 2009, (iii) the ratio of Nonperforming Assets to Total Loans as
required under Section 6.9(e) of the Credit Agreement for the period ended
May 31, 2009 and (iv) the Return on Average Assets as required under
Section 6.9(g) of the Credit Agreement as of June 30, 2009, (b) Events of
Default under Section 8.5 of the Credit Agreement with respect to Borrower’s
failure to perform its obligations under the Senior Note Agreement, (c) the
Revolving Credit Exposure as of September 30, 2009 in an amount equal to
$165,417,268 exceeding the Aggregate Revolving Commitment of $165,000,000 as a
result of the $30,000,000 reduction in the Aggregate Revolving Commitment on
September 30, 2009 pursuant to that certain Notice of Irrevocable Reduction and
Termination dated as of March 30, 2009 (the “Irrevocable Reduction Notice”),
(d) any Default or Event of Default under the Credit Agreement that may occur
solely as a result of the Thrift borrowing Federal funds prior to the date
hereof from a Federal Reserve Bank under the Term Auction Facility of the
Federal Reserve System Thrift incurred in accordance with applicable laws and
regulations and safe and sound practice in breach of Section 7.1 of the Credit
Agreement, and (e) Borrower’s failure to promptly notify Administrative Agent in
writing of the foregoing pursuant to Section 6.7(a) of the Credit Agreement
(collectively, the “Existing Events of Default”). No other Default or Event of
Default is, or shall be deemed to be, an Existing Event of Default;

 

 



--------------------------------------------------------------------------------



 



WHEREAS, Borrower has requested that Administrative Agent and Banks forbear from
exercising remedies with respect to the Existing Events of Default as set forth
herein; and
WHEREAS, on and subject to the terms and conditions set forth herein,
Administrative Agent and Banks have agreed to forbear from exercising remedies
with respect to the Existing Events of Default.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to amend and restate the Existing Forbearance Agreement in its entirety
and further agree as follows:
1. Capitalized Terms. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Credit Agreement.
2. Events of Default and Forbearance. Administrative Agent and Banks hereby
agree as of the Effective Date (defined below) to forbear from exercising the
Enforcement Actions (defined below) solely with respect to the Existing Events
of Default until the earliest to occur of any of the following (each, a
“Termination Event”): (a) the occurrence of a breach or default under this
Agreement; (b) the occurrence of a Default or Event of Default that does not
constitute an Existing Event of Default; (c) the acceleration of all or any part
of the Indebtedness outstanding under the Senior Notes or the Senior Note
Agreement, any enforcement action with respect to the Senior Notes or upon
payment by Borrower of any principal under the Senior Notes; (d) termination or
amendment of any forbearance agreement entered into with the requisite holders
of the Senior Notes or any other failure of any such agreement to continue to be
in full force and effect; and (e) February 17, 2010 (the earliest date of
occurrence of any Termination Event, the “Forbearance Termination Date”). The
time period from the Effective Date to the Forbearance Termination Date is the
“Forbearance Period.” Borrower acknowledges and agrees that upon the Forbearance
Termination Date, the forbearance provided under this Section 2 shall terminate
and Administrative Agent and Banks shall have the right to exercise any and all
rights and remedies to the extent provided under Article 8 of the Credit
Agreement or otherwise under the Loan Documents or under applicable law or at
equity (collectively, the “Enforcement Actions”) due to the Existing Events of
Default or any other Event of Default that has occurred and is continuing.
Borrower hereby further acknowledges and agrees that from and after the
Forbearance Termination Date, Administrative Agent and Banks shall be under no
obligation of any kind whatsoever to forbear from exercising any remedies on
account of the Existing Events of Default or any other Event of Default (whether
similar or dissimilar to the Existing Events of Default).

 

 



--------------------------------------------------------------------------------



 



Borrower hereby further acknowledges and agrees that during the Forbearance
Period, Administrative Agent and Banks have no obligation to make any Loans to,
or on behalf of, Borrower. The foregoing notwithstanding, if and to the extent
that Administrative Agent or any Bank continue to make Revolving Loans,
notwithstanding the occurrence of any Default or Event of Default, whether the
Existing Events of Default or otherwise, (a) such Revolving Loans shall be made,
issued, caused to be issued, or executed, as applicable, in Administrative
Agent’s and such Bank’s sole and absolute discretion, and (b) no such action
shall be construed as (i) a waiver or forbearance of any of Administrative
Agent’s and Banks’ rights, remedies, and powers against Borrower, NCBFC or the
Collateral (including, without limitation, the right to terminate without
notice, the making of Revolving Loans) or (ii) a waiver of any such Default or
Event of Default or the Existing Events of Default.
3. Forbearance Covenants by Borrower. As a material inducement to the execution
by Administrative Agent and the undersigned Banks of this Agreement, each
Borrower hereby agrees that it shall comply with each of the following covenants
and that the failure to comply with any of such covenants shall constitute an
immediate default under this Agreement and an immediate Event of Default under
the Credit Agreement, which shall not be an Existing Event of Default, and shall
result in the immediate termination of the forbearance by Banks as provided
under Section 2 of this Agreement:
(a) Borrower shall maintain a minimum Cash balance of $30 million at all times
during the Forbearance Period, unless otherwise consented to in writing by
Majority Banks;
(b) At all times during the Forbearance Period, Borrower shall maintain a ratio
of Nonperforming Assets of Borrower and its Subsidiaries to Total Loans
(excluding letters of credit) of not greater than 0.075:1.0;
(c) Commencing by 4:00 p.m. (Eastern time) on November 18, 2009 and by 4:00 p.m.
(Eastern time) each Wednesday thereafter, Borrower shall deliver to
Administrative Agent, or its designated advisors, a Cash balance report as of
close of business (Eastern time) on Friday of the previous week;
(d) Commencing by 4:00 p.m. (Eastern time) on November 20, 2009 and by 4:00 p.m.
(Eastern time) each Friday thereafter, Borrower shall deliver to Administrative
Agent, or its designated advisors, a 13-week rolling cash flow forecast together
with a detailed variance report with respect to the previous 13-week rolling
cash flow forecast delivered, which shall be in the form attached hereto as
Exhibit A;

 

 



--------------------------------------------------------------------------------



 



(e) on the day that is 30 days following the end of each calendar month, draft
monthly financial statements including balance sheets, statements of income and
statements of shareholders equity, and on the date that is 45 days following the
end of each calendar month, final copies of such monthly financial statements,
provided, however, that with respect to December 2009, such draft monthly
financial statements shall be delivered not later than February 12, 2010 and
such final monthly financial statements shall be delivered together with the
annual financial statements to be delivered in accordance with Section 5.1 of
the Credit Agreement;
(f) Borrower shall prepare and deliver to each of Administrative Agent and
Banks, in form and detail reasonably satisfactory to Banks, such additional
information (including information provided by Borrower to its other creditors)
regarding the assets, liabilities, business and financial condition of Borrower,
NCBFC and their respective subsidiaries (and projections relating thereto) as
shall be reasonably requested by Administrative Agent or Banks;
(g) During the Forbearance Period, Borrower (i) shall not make any voluntary
capital contribution to the Thrift (whether directly or through NCBFC) without
the prior written consent of Majority Banks and (ii) shall, notwithstanding the
limitation in Section 7.9(xiii) of the Credit Agreement or 5M of the Senior Note
Agreement, be permitted to make a capital contribution expressly requested by
the Office of Thrift Supervision or other Governmental Authority to the Thrift
(whether directly or through NCBFC) in an aggregate amount up to $10 million
without the prior written consent of Majority Banks; provided that Borrower
remains in compliance with Section 3(a) above;
(h) During the Forbearance Period, Borrower shall not open any new depository
account, securities account or investment account unless such account shall be
maintained at one or more of the Banks; and
(i) Borrower shall allow full access to its books and records, inspection of its
facilities and access to its officers, employees, independent certified public
accountants, pursuant to and consistent with Section 6.2 of the Credit Agreement
for Administrative Agent, Banks and their advisors (including, without
limitation, Ambit Risk and Performance Consulting), it being understood that
Borrower and/or its financial advisor shall have the opportunity to be present
for any discussions with the independent certified public accountants.
4. Acknowledgements.
(a) Acknowledgement of Obligations. Borrower hereby acknowledges, confirms and
agrees that as of the close of business on November 13, 2009, Borrower was
indebted to Administrative Agent and Banks for Loans and other financial
accommodations under the Loan Documents in the following amounts:

     
Revolving Loans:
  $150,646,573.50 principal plus accrued interest thereon plus accrued and
unpaid fees, costs and expenses due and owing under the Loan Documents
 
   
Letters of Credit:
  $417,268.00 plus accrued and unpaid fees, costs and expenses due and owing
under the Loan Documents

 

 



--------------------------------------------------------------------------------



 



All such obligations under the Credit Agreement owing by Borrower together with
interest accrued and accruing thereon, and all fees, costs, expenses and other
charges now or hereafter payable by Borrower to Administrative Agent and each
Bank, are unconditionally owing by Borrower to each Bank, without offset,
defense or counterclaim of any kind, nature or description whatsoever.
(b) Acknowledgement of Payment of Costs and Fees. Borrower hereby acknowledges,
confirms and agrees that Borrower shall pay to Administrative Agent and each
Bank all reasonable and documented costs, fees, expenses and charges of every
kind in connection with the preparation, negotiation, execution and delivery of
this Agreement and any documents and instruments relating hereto.
(c) Acknowledgement of Security Interests. Borrower hereby acknowledges,
confirms and agrees that Collateral Agent, for itself and the benefit of the
Secured Creditors (as defined in the Security Agreement), has and shall continue
to have valid, enforceable and perfected first-priority liens (subject to
Permitted Liens and Liens permitted pursuant to Section 7.2 of the Credit
Agreement) upon and security interests in the Collateral granted to Collateral
Agent, for itself and the benefit of the Banks, pursuant to the Loan Documents
or otherwise granted to or held by Collateral Agent, for itself and the benefit
of the Secured Creditors (as defined in the Security Agreement).
(d) Acknowledgment of No Bank Obligations. Borrower hereby acknowledges,
confirms and agrees that as a result of the Existing Events of Default,
Administrative Agent and Banks have no obligations to make, issue or otherwise
provide any Loans or other financial accommodations to Borrower.
(e) Acknowledgment of Interest Rates. Borrower hereby acknowledges, confirms and
agrees that as a result of the Existing Events of Default (i) upon expiration of
the applicable Interest Period in effect for any LIBOR Loans, such LIBOR Loans
shall become Base Rate Loans, (ii) no Base Rate Loans may be converted into
LIBOR Loans and (iii) Section 8(a) below shall be applicable with respect to all
Base Rate Loans.
(f) Binding Effect of Documents. Borrower hereby acknowledges, confirms and
agrees that: (i) each of the Loan Documents to which it is a party has been duly
executed and delivered to Administrative Agent and Banks thereto by Borrower,
and each is in full force and effect as of the Forbearance Effective Date
(except to the extent set forth therein), (ii) the agreements and obligations of
Borrower contained in the Loan Documents and in this Agreement constitute the
legal, valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, and Borrower has no valid defense to
the enforcement of the obligations under the Credit Agreement, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
other similar laws, now or hereafter in effect, relating to or affecting
creditor rights and subject to equitable principles and (iii) Administrative
Agent and each Bank are and shall be entitled to the rights, remedies and
benefits provided for in the Loan Documents and under applicable law or at
equity.

 

 



--------------------------------------------------------------------------------



 



(g) Acknowledgment Regarding Voluntary Prepayments. Each of the Administrative
Agent, Borrower and the Banks hereby acknowledge, confirm and agree that (i)
(A) the prepayment of the Loans made pursuant to that certain Side Letter dated
as of October 29, 2009 in the amount of $13,936,158.50 in respect of principal
plus $70,164.69 in respect of accrued interest thereon shall be deemed a
voluntary prepayment under the Credit Agreement and (B) the prepayment required
under Section 9.(d) hereof shall be deemed a voluntary prepayment under the
Credit Agreement (prepayments under clauses (A) and (B) collectively referred to
herein as the “Specified Voluntary Prepayments”), (ii) the Revolving Commitments
shall be reduced in an amount equal to the Specified Voluntary Prepayments
(“Voluntary Commitment Reductions”), (iii) that the Voluntary Commitment
Reductions shall be applied on a dollar-for-dollar basis against the $30,000,000
Revolving Commitment reduction that is required on December 31, 2009 pursuant to
the Irrevocable Reduction Notice, and as a result thereof, there shall not be
any further reduction of the Revolving Commitment on December 31, 2009 pursuant
to the Irrevocable Reduction Notice, and (iv) after giving effect to the
Voluntary Commitment Reductions, the aggregate amount of the Revolving
Commitments is $132,568,725.12.
5. Representations and Warranties. Borrower hereby represents and warrants in
favor of Administrative Agent and each Bank as follows:
(a) The execution, delivery and performance by Borrower of this Agreement are
within Borrower’s powers and have been duly authorized by all necessary action
on the part of Borrower;
(b) This Agreement has been duly executed and delivered by Borrower and
constitutes a legal, valid and binding obligation of Borrower enforceable in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws, now or hereafter
in effect, relating to or affecting creditor rights and subject to equitable
principles;
(c) The execution and delivery of this Agreement and performance by Borrower
under the Credit Agreement, as amended from time to time, (i) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, (ii) will not violate the articles or certificate of
incorporation, certificate of organization or limited partnership, or other
registered organizational documents of Borrower, (iii) will not violate any
requirement of law except for violation that could not reasonably be expected to
have a Material Adverse Effect, and (iv) will not violate or result in a default
or require any consent or approval under any indenture, agreement or other
instrument binding upon Borrower or its property, or give rise to a right
thereunder to require any payment to be made by Borrower, except for violations,
defaults or the creation of such rights that could not reasonably be expect to
have a Material Adverse Effect;

 

 



--------------------------------------------------------------------------------



 



(d) The representations and warranties set forth in Sections 3.8, 3.9, 3.10, and
3.11 of the Amended and Restated Notes Forbearance Agreement are hereby
incorporated herein by reference as if made to Administrative Agent and each
Bank in all respects; and
(e) Other than the Existing Events of Default, no event has occurred or is
continuing, that would constitute a Default or an Event of Default under the
Credit Agreement or any other Loan Documents.
6. Advice of Counsel. Borrower acknowledges that Borrower (a) has been advised
by Administrative Agent to engage independent counsel of its own choosing to
obtain legal advice with respect to this Agreement, (b) has obtained, or has had
every opportunity to obtain, legal advice from independent counsel of its own
choosing with respect to this Agreement (and to the extent it has chosen not to
obtain legal advice of its own counsel, this choice was made freely and in
knowing contradiction of the suggestion of Administrative Agent), (c) has read
this Agreement in full and final form, and (d) has had this Agreement fully
explained to it to its satisfaction.
7. Limitations. Except for the forbearance and other modifications expressly set
forth herein, the Credit Agreement and all other existing Loan Documents shall
remain unchanged and in full force and effect and Administrative Agent and each
Bank expressly reserve the right to require strict compliance with the terms of
the Credit Agreement and the other Loan Documents. The forbearance contained
herein is limited to the precise terms hereof, and none of Administrative Agent
or any Bank is obligated to consider or consent to any additional request by
Borrower for any other forbearance with respect to the Credit Agreement.
8. Forbearance Fees.
(a) Notwithstanding anything to the contrary contained in the Credit Agreement,
during the Forbearance Period, all Obligations shall accrue interest at a rate
per annum equal to the Base Rate plus 3.00%.
(b) As consideration for Administrative Agent’s and Banks’ agreement to forbear
from taking any Enforcement Action during the Forbearance Period, Borrower shall
pay to Administrative Agent on the Effective Date, on behalf of Banks, a
forbearance fee (“Forbearance Fee”) in the amount of $662,843.63, which shall be
fully earned on the Effective Date and shall be allocated pro rata among Banks
that execute this Agreement in accordance with each Bank’s Pro Rata Share.
9. Conditions to Effectiveness of this Agreement. This Agreement shall be deemed
effective as of November 16, 2009 (the “Effective Date”), provided that all the
following conditions have been satisfied, as determined in Administrative
Agent’s and Majority Banks’ sole and absolute discretion, on or before the
Effective Date:

 

 



--------------------------------------------------------------------------------



 



(a) Administrative Agent shall have received, in form and substance satisfactory
to Administrative Agent, duly executed counterparts of this Agreement from
Borrower and the Majority Banks on or before the Effective Date;
(b) Administrative Agent shall have received on or before the Effective Date an
executed amended and restated forbearance agreement between Borrower and the
requisite holders of the Senior Notes in form and substance satisfactory to
Administrative Agent and Majority Banks (the “Amended and Restated Notes
Forbearance Agreement”);
(c) Borrower shall have paid all reasonable and documented fees, costs and
expenses incurred in connection with this Agreement and any other Loan Documents
that have been invoiced and are required to be paid hereunder or under the
Credit Agreement (including, without limitation, the Forbearance Fee and legal
fees and expenses) and, except with respect to the Forbearance Fee, that have
been presented to Borrower at least three (3) Business Days prior to the
Effective Date;
(d) Borrower shall have made a voluntary repayment of the Revolving Loans such
that, after giving effect to such repayment in accordance with the terms of
Sections 3(b) and 7(a) of the Intercreditor Agreement, the aggregate unpaid
principal amount of the Revolving Loans shall not exceed $132,568,725.12; and
(e) The representations and warranties made or deemed made by Borrower under
this Agreement shall be true and correct in all material respects.
10. Effect on the Loan Documents. (a) The Credit Agreement and each of the other
Loan Documents shall be and remain in full force and effect in accordance with
their respective terms (except as expressly modified hereby) and hereby are
ratified and confirmed in all respects. The execution, delivery, and performance
of this Agreement shall not operate, except as expressly set forth herein, as a
modification or waiver of any right, power, or remedy of Administrative Agent or
any Bank under the Credit Agreement or any other Loan Document. The waivers,
consents, and modifications herein are limited to the specifics hereof, shall
not apply with respect to any facts or occurrences other than those on which the
same are based, shall not excuse future non-compliance with the Loan Documents,
and shall not operate as a consent to any further or other matter under the Loan
Documents. To the extent any provision in the Loan Documents restricts or
otherwise prohibits certain acts by any Loan Party during an Event of Default,
those provisions shall remain in full force and effect and are not waived,
modified or excused unless specifically provided for in this Agreement.
(b) Upon and after the Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “herein,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement,” “thereunder,” “therein,” “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified hereby.

 

 



--------------------------------------------------------------------------------



 



(c) Upon and after the Effective Date and until further notice, Borrower shall
pay all interest due under the Credit Agreement on a monthly basis, with the
first monthly interest payment due December 1, 2009, and on the first day of
each month thereafter.
(d) During the Forbearance Period, Borrower shall not be required to comply with
(i) the financial covenants set forth in Sections 6.9(a)-(e) and (g) of the
Credit Agreement and (ii) the covenants incorporated by reference pursuant to
Section 6.12 of the Credit Agreement or Section 11 of this Agreement to the
extent that the Borrower is not required to comply with such covenants pursuant
to the Amended and Restated Notes Forbearance Agreement.
(e) During the Forbearance Period, notwithstanding anything to the contrary in
the Loan Documents, if any Governmental Authority having regulatory authority
over Borrower or any Subsidiary shall take any action or issue any order or
notice of the type set forth in Section 8.11 of the Credit Agreement, such
action, order or notice shall not be deemed an Event of Default so long as it
may be cured or complied with without violating the terms and conditions of this
Agreement or any other Loan Document.
(f) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Agreement, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified hereby.
(g) The Credit Agreement is hereby amended as follows:
(1) Section 7.1(g) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“(g) (1) borrowings by the Thrift of Federal funds from any Federal Reserve Bank
under the Term Auction Facility of the Federal Reserve System and (2) secured or
unsecured borrowings by the Thrift of Federal funds from any Federal Reserve
Bank or any member of the Federal Reserve System for a period not to exceed
120 days, in each case so long as such borrowings are made in the ordinary
course of business in such circumstances as may be incidental or usual in
carrying on the banking of the Thrift incurred in accordance with applicable
laws and regulations and safe and sound practice.”
(2) Section 7.16 of the Credit Agreement is hereby amended by deleting the
reference to “$54,000,000” and replacing it with “$65,000,000”.
(3) Section 7.16 of the Credit Agreement is hereby amended by deleting the
reference to “December 31, 2009” and replacing it with “December 31, 2010”.

 

 



--------------------------------------------------------------------------------



 



(h) During the Forbearance Period, notwithstanding anything to the contrary in
the Loan Documents, any certificate delivered pursuant to Section 5.5 of the
Credit Agreement shall certify that there exists no Event of Default under the
Credit Agreement other than the Existing Events of Default and that there exists
no default under the Credit Agreement or the Note Purchase Agreement, as
modified by this Agreement and the Amended and Restated Notes Forbearance
Agreement, respectively, and if such cannot be so certified, specifying in
reasonable detail the exceptions, if any, to such statement. Such certificate
shall be accompanied by a detailed calculation indicating compliance with the
covenants contained in Section 6.9 of the Credit Agreement (other than the
financial covenants set forth in Sections 6.9(a)-(e) and (g) thereof).
(i) Notwithstanding anything to the contrary contained in the Credit Agreement
or herein, Administrative Agent, Collateral Agent and the Banks hereby consent
to the establishment and maintenance of cash collateral funded by the Thrift in
an amount not greater than $5.25 million in an account to be maintained at
Wachovia Bank, National Association (“Wachovia”) and subject to a Lien granted
by Thrift in favor of Wachovia to secure obligations owed to Wachovia in
connection with the clearing account maintained by Thrift at Wachovia. Thrift
will be permitted to enter into and perform its obligations under a security
agreement in substantially the form attached hereto as Exhibit A.
(j) Notwithstanding anything to the contrary herein or in the Credit Agreement,
Borrower shall be permitted to make a timely principal payment of not greater
than $2,500,000 to the holders of the Class A Notes with respect to the
principal payment due and payable on December 15, 2009 under the Class A Notes.
11. Most Favored Lender Clause. On the Effective Date, each negative and
affirmative covenant (together with any defined terms and schedules related
thereto) imposed under or in connection with the Senior Notes Agreement or the
Amended and Restated Notes Forbearance Agreement, is hereby incorporated into
this Agreement and shall apply as if fully set forth herein, except as may be
amended, suspended or otherwise modified pursuant to the Amended and Restated
Notes Forbearance Agreement. If, after the Effective Date, any holder of the
Senior Notes or other holder of Indebtedness of Borrower or any Subsidiary
(a) imposes any additional negative or affirmative covenant or event of default
(including by amendment of an existing negative or affirmative covenant or event
of default, by waiver or consent or otherwise) that is more restrictive on
Borrower or any Subsidiary (or more favorable to such Bank or other holder of
Indebtedness) than the covenants or events of default contained in this
Agreement or the Credit Agreement, or (b) increases the amount of any fees,
interest and/or other economic consideration to such Creditor or other holder of
Indebtedness, or (c) adds additional fees, interest and/or other economic
consideration to such Creditor or other holder of Indebtedness, then Borrower
shall promptly notify Agent and each Bank and (irrespective of such
notification) this Agreement and the Credit Agreement shall be deemed to be
amended automatically to incorporate such additional, more restrictive or more
favorable covenant, event of default or other provision (together with any
defined terms and schedules related thereto) as of such date. Notwithstanding
the foregoing, (y) the subsequent amendment, modification, release or
termination of any such covenant, event of default or other provision in such
other document or agreement shall not operate to amend, modify, release or
terminate such covenant, event of default, additional fees, interest or other
economic consideration or other provision as incorporated into the Credit
Agreement pursuant hereto without the consent of Majority Banks and (z) no
provision shall be incorporated by reference herein to the extent that it would
be more favorable to Borrower, or less favorable to Banks, than any provision of
this Agreement or the Credit Agreement that would be operative absent such
incorporation.

 

 



--------------------------------------------------------------------------------



 



12. Sharing Provisions under the Intercreditor Agreement. As of the date hereof,
a Trigger Event (as defined in that certain Intercreditor and Collateral Agency
Agreement dated as of April 30, 2009 by and among Administrative Agent, in its
capacity as collateral agent and administrative agent under the Credit
Agreement, and each of the Banks and Noteholders signatory thereto (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”)) has occurred and SunTrust Bank, as Administrative
Agent, has provided the required notice under Section 3(b) of the Intercreditor
Agreement to implement the sharing provisions contained in Section 3 of the
Intercreditor Agreement. Notwithstanding anything to the contrary contained in
the Intercreditor Agreement, the Administrative Agent and the Banks hereby agree
that “Shared Payments” (as defined in the Intercreditor Agreement) shall not
include (i) any payments of interest in respect of the Secured Obligations (as
defined in the Intercreditor Agreement), (ii) any fees in respect of the
Financing Agreements (as defined in the Intercreditor Agreement), (iii) any
payments of Excess Cash (as defined below), or (iv) any other payments required
under this Agreement or the Amended and Restated Notes Forbearance Agreement;
provided that such agreement is expressly conditioned upon the continued
agreement of such arrangement by the holders of the Senior Notes.
13. Mandatory Prepayments.
(a) The provisions of Section 4.4(a) of the Amended and Restated Notes
Forbearance Agreement are hereby incorporated herein by reference as if made in
favor of Administrative Agent and each Bank in all respects; provided, however,
any such payment under this Section 13(a) is without duplication of any other
payment required under this Section 13 or any other Loan Document.
(b) On each Excess Cash Payment Date (as defined below), Borrower will pay to
the Collateral Agent, for the ratable benefit of the Banks, an amount equal to
the Banks’ ratable share (in accordance with Sections 3(b) and 7(a) of the
Intercreditor Agreement) of Excess Cash (as defined below); provided, however,
(i) any payment of Excess Cash will be without duplication of any other
mandatory prepayment required under this Section 13 or any other Loan Document
including any mandatory prepayment required under the Loan Documents with
respect to proceeds which are also included in the calculation of Excess Cash.
As used herein, “Excess Cash” shall mean, with respect to any calendar month,
Cash of Borrower as of the last day of such calendar month as reflected in the
Borrower’s draft monthly financial statements for such month required to be
delivered pursuant to Section 3(e) hereof (exclusive of amounts included therein
with respect to deposits in Borrower’s clearing account and other accounts where
Borrower is acting as the custodian or in a fiduciary capacity for the Cash
maintained in such accounts) in excess of $55 million; and “Excess Cash Payment
Date” shall mean, with respect to any calendar month, the first Business Day
after the date that the draft monthly financial statements for such calendar
month are required to be delivered pursuant to Section 3(e) hereof, commencing
with the first Business Day after the date that the draft monthly financial
statements for October 2009 are required to be delivered (the “October Excess
Cash Payment”); provided, that the October Excess Cash Payment shall be reduced
on a dollar-for-dollar basis by the amount of the prepayment made under Section
9(d) hereof. Any prepayments of Excess Cash under this Section 13(b) will be
deemed to be voluntary prepayments of principal for all purposes.

 

 



--------------------------------------------------------------------------------



 



(c) Borrower shall make no principal payments to the holders of the Senior Notes
unless Borrower concurrently makes a ratable payment to the Administrative
Agent, for the ratable benefit of the Banks, in accordance with the terms of
Sections 3(b) and 7(a) of the Intercreditor Agreement.
14. Restricted Payments, Investments and Loans. The provisions of Sections 4.7,
4.8 and 4.9 of the Amended and Restated Notes Forbearance Agreement are hereby
incorporated herein by reference as if made in favor of Administrative Agent and
each Bank in all respects.
15. Amendments to Senior Note Agreement, etc. Until the termination of any
forbearance or waiver period under the Amended and Restated Notes Forbearance
Agreement, Borrower shall not, without the written consent of Majority Banks,
except as contemplated by the Amended and Restated Notes Forbearance Agreement,
enter into any amendment of, or modification or supplement to, the Senior Note
Agreement, the Amended and Restated Notes Forbearance Agreement, or any related
agreements, or enter into any other agreements with any of the Noteholders or
the Trustee with respect to the Senior Note Agreement or the Amended and
Restated Notes Forbearance Agreement, that would have the direct or indirect
effect of any of the following: shortening the date of maturity of any loan or
note, increasing the stated principal amount of any loan or note or adding to
such amounts, adding to or making more onerous the conditions for issuing
letters of credit, accelerating the time or increasing the amount of payment of
principal, interest or other amounts (other than as required herein), increasing
the interest rate or effective interest rate on any Indebtedness (whether by
changing a contractual or default rate, changing a reference or base rate (other
than normal fluctuations in such rate as may be contemplated by changes in the
reference rates in the Senior Note Agreement) or by changing an interest rate
spread above a reference rate), increasing the amount of or imposing additional
fees or costs, or adding covenants or other restrictions or making more onerous
existing covenants.
16. No Fees, etc. None of Borrower, its Subsidiaries, NCBFC or their respective
subsidiaries or affiliates has paid or will pay, directly or indirectly, any
work fee, administrative agent’s fee or any other fee, charge, increased
interest, premium or other consideration to, or has given or will give any
additional security or collateral to, or has shortened or will shorten the
maturity or average life of any Indebtedness or permanently reduced any
borrowing capacity in favor of or for the benefit of, any creditor of Borrower,
any creditor of any Affiliate or any agent acting for or on behalf of any such
creditors with respect to the Senior Note Agreement in connection with or as an
inducement to enter into the Amended and Restated Notes Forbearance Agreement or
similar agreement, other than the fees and payments described in the Amended and
Restated Notes Forbearance Agreement (including any fees to counsel and
financial advisors) and the forbearance fee described herein in each case
payable under the terms of, and as disclosed in, the Amended and Restated Notes
Forbearance Agreement.

 

 



--------------------------------------------------------------------------------



 



17. Meetings. Borrower, NCBFC and their respective senior management and
advisors shall make themselves available for such periodic meetings as Banks and
Banks’ attorneys and advisors may reasonably request, to take place at mutually
convenient times, in person or by telephone with representatives of Banks and
Banks’ attorneys and advisors and any financial or other advisor or consultant
to the Company and NCBFC, to discuss the Company’s and the NCBFC’s business
operations and such other matters as such representatives may reasonably
request.
18. Further Assurances. Borrower and NCBFC will cooperate with Administrative
Agent and Banks and execute such further instruments and documents as the
Administrative Agent and Banks shall reasonably request to carry out to their
satisfaction the transactions contemplated by this Agreement.
19. Notices. All notices and communications to Borrower and Administrative Agent
shall be sent to the addresses and in the manner specified in the Credit
Agreement. A copy of all notices and communications to Borrower shall
simultaneously be delivered to:
National Consumer Cooperative Bank
2011 Crystal Drive, Suite 800
Arlington, VA 22202
Attention: Richard Reed
Phone: (202) 349-7446
Fax: (703) 647-4203
E-mail: rreed@ncb.coop
with a copy to:
Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, New York 10018
Attention: Emanuel C. Grillo, Esq.
Phone: (212) 813-8880
Fax: (212) 355-3333
E-mail: egrillo@goodwinprocter.com
20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
21. Loan Document . This Agreement shall be deemed to be a Loan Document for all
purposes.

 

 



--------------------------------------------------------------------------------



 



22. RELEASE BY BORROWER AND NCBFC. Effective on the date hereof, each of
Borrower and NCBFC hereby waives, releases, remises and forever discharges
Administrative Agent, each other Agent, each Bank, each of the other Secured
Parties and each of their respective Affiliates, and each of the officers,
directors, employees, and professionals of each Bank, Administrative Agent, each
other Agent and each of the other Secured Parties and their respective
Affiliates (collectively, the “Releasees”), from any and all claims, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, known or unknown, past or present, liquidated or
unliquidated, suspected or unsuspected, which Borrower or NCBFC ever had from
the beginning of the world, now has or might hereafter have against any such
Releasee which relates, directly or indirectly to the Credit Agreement, any
other Loan Document, or to any acts or omissions of any such Releasee relating
to the Credit Agreement or any other Loan Document, except for the duties and
obligations expressly set forth in this Agreement or with respect to any act or
omission that is taken or occurs after the Effective Date.
23. Time of Essence. Time is of the essence in the payment and performance of
each of the obligations of Borrower and with respect to all covenants and
conditions to be satisfied by Borrower in this Agreement and all documents,
acknowledgments and instruments delivered in connection herewith.
24. Integration. This Agreement (together with the other Loan Documents (each as
amended, supplemented or otherwise modified from time to time)) sets forth in
full the terms of agreement between the parties and is intended as the full,
complete and exclusive contract governing the relationship between the parties
with respect to the transactions contemplated herein, superseding all other
discussions, promises, representations, warranties, agreements and
understandings, whether written or oral, between the parties with respect
thereto.
25. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Administrative Agent or any Bank, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
26. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
27. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Agreement by
facsimile transmission or electronic mail shall be as effective as delivery of a
manually executed counterpart hereof.
[signature pages follow]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Agreement as
of the day and year first written above.

            NATIONAL CONSUMER COOPERATIVE BANK, as Borrower
      By:           Name:           Title:        

Acknowledged and agreed this
16th day of November, 2009:

          NCB FINANCIAL CORPORATION
      By:           Name:           Title:          

 

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Administrative Agent and a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION., as a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, N.A., as a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            CALYON NEW YORK BRANCH, as a Bank
      By:           Name:           Title:                 By:           Name:  
        Title:      

 

 



--------------------------------------------------------------------------------



 



         

            UNION BANK, N.A., as a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            MANUFACTURERS AND TRADERS TRUST COMPANY, as a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            COÖPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH, as a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            MIZUHO CORPORATE BANK (USA), as a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION, as a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA, as a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            TAIPEI FUBON COMMERCIAL BANK, NEW YORK AGENCY, as a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a Bank
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Form of Wachovia Security Agreement

 

 